          Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 1 of 13



1    Price Law Group, APC
2
     5940 S. Rainbow Blvd., Suite 3014
     Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff Robert Tucker
6
                         UNITED STATES DISTRICT COURT
7
                              DISTRICT OF NEVADA
8                             LAS VEGAS DIVISION
9                                              Case No.: 2:20-cv-1146
     ROBERT TUCKER,
10
                Plaintiff,                     FIRST AMENDED COMPLAINT
11                                             AND DEMAND FOR JURY TRIAL
           v.
12                                             1. TCPA, 47 U.S.C. § 227 et. seq.
                                               2. FDCPA 15 U.S.C. § 1692 et. seq.
13
     CREDIT ONE BANK, N.A. and                 3. Intrusion Upon Seclusion
14   DOES 1-5,
                                               (Unlawful Debt Collection Practices)
15
                Defendant.

16
                 FIRST AMENDED COMPLAINT FOR DAMAGES
17

18         Plaintiff, Robert Tucker (“Plaintiff”), through his attorneys, alleges the

19   following against Credit One Bank, N.A. (“Credit One”) and Does 1-5 (“Defendant
20
     Does”) (collectively “Defendants”):
21
                                     INTRODUCTION
22

23   1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
24   Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that
25
     broadly regulates the use of automated telephone equipment. Among other things,
26

27                                           -1-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
28
          Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 2 of 13



1    the TCPA prohibits certain unsolicited marketing calls, restricts the use of
2
     automatic dialers or prerecorded messages, and delegates rulemaking authority to
3
     the Federal Communications Commission (“FCC”).
4

5    2.    Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection
6    Practices Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that
7
     broadly prohibits persons from engaging in abusive and/or deceptive debt
8
     collection practices.
9

10   3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
11
     Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of
12
     Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the
13

14
     solitude or seclusion of another or his private affairs or concerns… that would be

15   highly offensive to a reasonable person.”
16
                               JURISDICTION AND VENUE
17
     4.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.
18

19   and 28 U.S.C. 1331.

20   5.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part
21
     of the events or omissions giving rise to the claim occurred in this District.
22
     6.    Defendants transact business here; personal jurisdiction is established.
23

24                                        PARTIES
25
     7.    Plaintiff is a natural person residing in the County of Leavenworth, Kansas.
26

27                                             -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 3 of 13



1    8.    Defendant Credit One is a financial services company engaged in the
2
     business of giving credit cards, personal loans and offering other financial services.
3
     Defendant can be served at its principal place of business located 6801 South
4

5    Cimarron Road, Las Vegas, NV 89113.
6    9.    Upon information and belief, Defendant Does are vendors who place calls
7
     for Credit One Bank posing as if they are actually Credit One Bank agents.
8
     10.   Upon information and belief, Defendant Does are call center debt collectors
9

10   who act independently from Credit One Bank using their own agents and
11
     equipment to contact Plaintiff. Defendant Does are “debt collectors” as defined by
12
     the FDCPA, 15 U.S.C. § 1692a(6).
13

14
     11.   Defendant acted through its agents, employees, officers, members, directors,

15   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,
16
     and insurers.
17
                                FACTUAL ALLEGATIONS
18

19   12.   Defendants are attempting to collect an alleged debt from Plaintiff related to

20   his Credit One Bank account. (“Account”)
21
     13.   Upon information and belief, Defendant Does regularly collect debt on
22
     behalf of original creditors; sometimes identifying themselves by their true identity
23

24   and other times using the identity of the creditor that hired them.
25
     //
26

27                                             -3-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 4 of 13



1    14.    In all instances, Does 1-5 are using their own equipment and have control
2
     over their operations.
3
     15.    Upon information and belief, Defendant Does have a vendor agreement with
4

5    Defendant Credit One that allows them to collect debt on their behalf.
6    16.    Upon information and belief, Credit One did not directly place any outbound
7
     collection calls to Plaintiff.
8
     17.    In or around October of 2019, Defendant Does began placing calls to
9

10   Plaintiff’s cellular phone, ending in 4991, in an attempt to collect an alleged debt.
11
     18.    The calls placed by Defendant Does originated from the following numbers:
12
     913-521-3450, 913-521-3501, 913-300-9934, 913-300-9964, 913-300-9884, 913-
13

14
     521-3551, 913-521-3495, 913-521-3546, 913-359-6257, 913-359-6287, 913-359-

15   6227, 913-359-6253, 913-359-7534, 913-914-2132, 913-914-2277, 913-914-2331,
16
     913-359-7539, 913-359-7578, 913-359-7570, 913-359-7608, 913-359-7547, and
17
     913-359-7608.
18

19   19.    Upon information and belief, each time Defendant Does would call Plaintiff

20   they falsely represented themselves as Credit One. For that reason, Plaintiff does
21
     not know the identity of the Defendants. In addition, Plaintiff is unable to identify
22
     which Defendant Doe placed which phone calls without the benefit of discovery.
23

24   //
25
     //
26

27                                            -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 5 of 13



1    20.     Upon information and belief, Credit One received daily updates of all calls
2
     made by Does to Plaintiff and knows which calls were made by which of the Doe
3
     Defendants.
4

5    21.     On or about October 15, 2019, at 1:54 p.m., Plaintiff answered a collection
6    call from Defendant Does; Plaintiff heard a pause before the collection agent began
7
     to speak, indicating the use of an automated telephone dialing system. Plaintiff
8
     spoke with Defendant Does’ representative, from telephone number (913) 300-
9

10   9896.
11
     22.     Defendant Does informed Plaintiff that it was attempting to collect a debt
12
     relating to his Credit One account.
13

14
     23.     During the call, Plaintiff unequivocally revoked consent to be called any

15   further. Plaintiff informed Defendant Does that he was unable to make a payment
16
     and requested that any further communication from Defendants to his cellular
17
     phone cease.
18

19   24.     Despite Plaintiff’s request not to be contacted on his cellular phone any

20   further, Defendant Does continued to contact Plaintiff with calls to his cellular
21
     telephone nearly every day.
22
     25.     On or about October 16, 2019, at 11:08 a.m., Plaintiff answered another
23

24   collection call from Defendant Does; Plaintiff heard a pause before the collection
25
     agent began to speak, indicating the use of an automated telephone dialing system.
26

27                                            -5-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 6 of 13



1    Plaintiff spoke with Defendant Does’ representative, from telephone number (913)
2
     300-9946.
3
     26.   Defendant Does informed Plaintiff that it was attempting to collect a debt
4

5    relating to his Credit One account.
6    27.   Plaintiff unequivocally revoked consent to be called any further. Plaintiff
7
     informed Defendant Does that he was unable to make a payment and requested that
8
     any further communication from Defendants to his cellular phone cease.
9

10   28.    Despite Plaintiff’s second request not to be contacted on his cellular phone
11
     any further, Defendant Does continued to contact Plaintiff with calls to his cellular
12
     telephone nearly every day for approximately three (3) months.
13

14
     29.   Between October 15, 2019 and January 11, 2020, Defendant called Plaintiff

15   no less than TWO HUNDRED (200) times, with Defendant calling Plaintiff one
16
     (1) to seven (7) times a day and on some occasions up to eight (8) times in one day.
17
     30.   Defendant Does’ calls were excessive and done with the purpose of
18

19   attempting to harass Plaintiff into making a payment on the Account. Furthermore,

20   Defendant Does’ tactic of switching amongst a myriad of phone numbers was done
21
     in order to trick Plaintiff into answering the calls.
22
     31.   Defendant Does were aware that Plaintiff was dealing with financial issues,
23

24   but willfully ignored his situation and his request for Defendants to stop its
25
     campaign of harassing phone calls.
26

27                                              -6-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 7 of 13



1    32.   Upon information and belief, all collection calls made to Plaintiff were made
2
     by Defendant Does.
3
     33.   Upon information and belief, Defendant Does placed the collection calls on
4

5    behalf of Credit One, posing to be Credit One and hiding their true identity.
6    34.   Defendant Does misrepresented and deceived Plaintiff as to their identity.
7
     35.   Defendant Does placed telephone calls to Plaintiff without a meaningful
8
     disclosure as to their identity.
9

10   36.   Upon information and belief, Defendant Does intentionally and knowingly
11
     refrain from disclosing their true identity so as to try and avoid the requirements of
12
     the FDCPA.
13

14
     37.   Upon information and belief, Defendant Does are separate and distinct

15   entities from Defendant Credit One.
16
     38.   Upon information and belief, Defendant Does are in the business of
17
     collecting debts owed or due or asserted to be owed or due another.
18

19   39.   Defendant Does’ conduct was done willfully and knowingly.

20   40.   Upon information and belief, Defendant Does were calling third parties,
21
     including friends and family, to coerce Plaintiff to make a payment on the Account.
22
     //
23

24   //
25
     //
26

27                                             -7-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 8 of 13



1    41.   Defendant Does’ barrage of calls to Plaintiff’s cellphone caused constant
2
     disruption and distraction to his daily life, as well as embarrassment and
3
     humiliation because his phone would ring constantly while he was with family and
4

5    friends.
6    42.   As a result of Defendants’ conduct, Plaintiff has sustained actual damages
7
     including but not limited to, emotional and mental pain and anguish.
8
                                         COUNT I
9
                                      All Defendants
10                       Violations of the TCPA, 47 U.S.C. § 227
11
     43.   Plaintiff incorporates by reference all of the above paragraphs of this
12
     Complaint as though fully stated herein.
13

14
     44.   Defendant violated the TCPA. Defendant’s violations include, but are not

15   limited to the following:
16
           a.     Within four years prior to the filing of this action, on multiple
17
           occasions, Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which
18

19         states in pertinent part, “It shall be unlawful for any person within the United

20         States . . . to make any call (other than a call made for emergency purposes
21
           or made with the prior express consent of the called party) using any
22
           automatic telephone dialing system or an artificial or prerecorded voice —
23

24         to any telephone number assigned to a . . . cellular telephone service . . . or
25
           any service for which the called party is charged for the call.
26

27                                              -8-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 9 of 13



1          b.     Within four years prior to the filing of this action, on multiple
2
           occasions, Defendants willfully and/or knowingly contacted Plaintiff at
3
           Plaintiff’s cellular telephone using an artificial prerecorded voice or an
4

5          automatic telephone dialing system and as such, Defendant knowing and/or
6          willfully violated the TCPA.
7
     45.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled
8
     to an award of five hundred dollars ($500.00) in statutory damages, for each and
9

10   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that
11
     Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
12
     award of one thousand five hundred dollars ($1,500.00), for each and every
13

14
     violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

15                                    COUNT II
                                    Defendant Does
16
                               (FDCPA 15 U.S.C. § 1692 et. seq.)
17
     46.   Plaintiff incorporates the foregoing paragraphs as though the same were set
18

19   forth at length herein.

20   47.   The FDCPA prohibits the “use of any business, company, or organization
21
     name other than the true name of the debt collector's business, company, or
22
     organization.” 15 U.S.C. § 1692e(14).
23

24   //
25
     //
26

27                                            -9-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 10 of 13



1    48.    The FDCPA also requires that in its initial communication with a consumer,
2
     a debt collector disclose that the “debt collector is attempting to collect a debt and
3
     that any information obtained will be used for that purpose ….” 15 U.S.C.A. §
4

5    1692e(11). See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D.
6    Cal. 2007) (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104,
7
     1112 (C.D. Cal. 2005) finding “‘meaningful disclosure’ presumably requires that
8
     the caller must state his or her name and capacity, and disclose enough information
9

10   so as not to mislead the recipient as to the purpose of the call or the reason the
11
     questions are being asked.”).
12
     49.    Defendants violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each
13

14
     time they contacted Plaintiff because they failed to truthfully and correctly identify

15   themselves. The Defendants did not inform Plaintiff that they were collecting the
16
     alleged debt on behalf of Credit One Bank, they identified themselves as Credit
17
     One Bank.
18

19   50.    Additionally, the FDCPA prohibits a debt collector from “causing a

20   telephone to ring or engaging any person in telephone conversation repeatedly or
21
     continuously with intent to annoy, abuse, or harass any person at the called
22
     number.” 15 U.S.C.A. § 1692d.
23

24   51.    The Defendants incessantly called Plaintiff despite his clear revocation of
25
     consent. The frequency of the phone calls is violative of the FDCPA on its own.
26

27                                            - 10 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 11 of 13



1    52.    Defendants’ actions, as described above, were done willfully and
2
     intentionally.
3
     53.    As a result of the foregoing violations of the FDCPA, Defendant is liable to
4

5    Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.
6
                                         COUNT III
7                                      All Defendants
                                     Invasion of Privacy
8
                                 (Intrusion upon Seclusion)
9
     54.    Plaintiff incorporates herein by reference all of the above paragraphs of this
10

11   complaint as though fully set forth herein at length.

12   55.    Defendants violated Plaintiff’s privacy. Defendants’ violations include, but
13
     are not limited to, the following:
14
            a.    Defendants intentionally intruded, physically or otherwise, upon
15

16          Plaintiff’s solitude and seclusion by engaging in harassing phone calls in an
17
            attempt to collect on an alleged debt despite requests for the calls to cease.
18
            b.    Defendants’ conduct would be highly offensive to a reasonable
19

20
            person as Plaintiff received calls that interrupted Plaintiff’s work and sleep

21          schedule.
22
            c.    Defendants’ acts, as described above, were done intentionally with
23
            the purpose of coercing Plaintiff to pay the alleged debt.
24

25
     //

26

27                                             - 11 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 12 of 13



1    56.    As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are
2
     liable to Plaintiff for actual damages. If the Court finds that the conduct is found
3
     to be egregious, Plaintiff may recover punitive damages.
4

5                                PRAYER FOR RELIEF
6    WHEREFORE, Plaintiff respectfully requests judgment be entered against
7
     Defendants for the following:
8
             A.   Declaratory judgment that Defendants violated the TCPA and
9

10           FDCPA;
11
             B.   Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
12
             U.S.C. § 227(b)(3)(C);
13

14
             C.   Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);

15           D.   Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
16
             E.   Actual and punitive damages for intruding upon Plaintiff’s seclusion;
17
             F.   Costs and reasonable attorneys’ fees pursuant to 15 U.S.C.
18

19           1692k(3);

20           G.   Awarding Plaintiff any pre-judgment and post-judgment interest as
21
             may be allowed under the law; and
22
             H.   Any other relief that this Honorable Court deems appropriate.
23

24   //
25
     //
26

27                                           - 12 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
28
          Case 2:20-cv-01146-GMN-NJK Document 5 Filed 07/20/20 Page 13 of 13



1                              DEMAND FOR JURY TRIAL
2
     Please take notice that Plaintiff demands a trial by jury in this action.
3

4                                                       RESPECTFULLY SUBMITTED,
5                                                       Price Law Group, APC
6
     Dated: July 20, 2020                               By:/s/Steven A. Alpert
7                                                       Steven A. Alpert, NV Bar #8353
                                                        5940 S. Rainbow Blvd., Suite 3014
8                                                       Las Vegas Nevada, 89118
9                                                       Phone: 702-794-2008
                                                        alpert@pricelawgroup.com
10                                                      Attorneys for Plaintiff
                                                        Robert Tucker
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                             - 13 -
                            COMPLAINT AND DEMAND FOR JURY TRIAL
28
